DETAILED ACTION
Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on October 26, 2022 has been entered.

Status of Claims
Claims 1, 3-4, 12-32 and 40-44 are pending.  Claims 1 and 40-44 have been amended; claims 14-20, 24-26, 28 and 30 have been withdrawn; and claims 2, 5-11 and 33-39 were previously cancelled.  Claims 1, 3-4, 12-13, 21-23, 27, 29, 31-32 and 40-44 are currently under consideration.  This Office Action is in response to the request for continued examination filed on October 26, 2022.  The present application is being examined under the pre-AIA  first to invent provisions.
Status of Office Action: Non-Final.

Withdrawn Claim Rejections
The rejection of claims 1, 3, 4, 12, 13, 20-23, 29, 31, 32 and 40-44 under 35 U.S.C. § 112 (a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for introducing new matter (at pp. 3-6 of the 05/26/2022 Office action), is withdrawn in light of applicant’s 10/26/2022 amendments.  Applicant’s 10/26/2022 remarks at p. 13, par. 3 to p. 14, par. 1, are acknowledged.

Claim Objections
The following claims are objected to because of the following informalities: 
A.	Claim 1 is objected to because the claim should read:
1.	([...])  A method of treating or reducing acute or chronic inflammation and/or pain associated with an inflammatory disease, comprising:
identifying a patient in need of treating or reducing acute or chronic inflammation and/or pain associated with the inflammatory disease, which is selected from the group consisting of gingivitis, periodontitis, gastritis, colitis, ileitis, Crohn’s disease, chronic inflammatory intestinal disease, inflammatory bowel syndrome, chronic inflammatory bowel disease, celiac disease, ulcerative colitis, a gastric ulcer, a peptic ulcer, a buccal ulcer, a nasopharyngeal ulcer, an esophageal ulcer, a duodenal ulcer, a gastrointestinal ulcer, and an autoimmune disorder; and
administering a therapeutically effective amount of at least one cationic steroid antimicrobial (CSA) compound of Formula (III), or a pharmaceutically acceptable salt thereof, to the patient in need thereof, the therapeutically effective amount of the CSA compound treating or reducing acute or chronic inflammation and/or pain associated with the inflammatory disease by modulating genes related to inflammation, including modulating gene expression via negative fold regulation of genes selected from the group consisting of ILIA, ILIB, TLR2, TLR4, TLR6, TLR8, TLR9, TNF, TNFRSFIA, IRAK2, NFKBI, NFKB2, and NFKBIA, and thereby treating or reducing acute or chronic inflammation and/or pain independent of antimicrobial activity or microbial binding activity of the at least one CSA compound of the at least one CSA compound of Formula (III);
wherein of Formula (III) is:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein:
R3, R7, and R12 are independently selected from the group consisting of hydrogen, aminoalkyloxy and aminoalkylcarboxy, provided that at least two of R3, R7, and R12 are independently selected from the group consisting of aminoalkyloxy and amino alkylcarboxy; and
R18 is selected from the group consisting of alkylaminoalkyl, alkoxycarbonylalkyl, alkylcarbonyloxyalkyl, di(alkyl)aminoalkyl, and alkylcarboxyalkyl.
B.	Claim 20 is objected to because this claims appears to have been previously withdrawn, but does not have a status identifier of “withdrawn.”  See MPEP § 714.
C.	Claim 40 is objected to because the claims should read:
40.	([...])  A method of treating or reducing acute or chronic inflammation and/or pain associated with an inflammatory disease, comprising:
identifying a patient in need of treating or reducing acute or chronic inflammation and/or pain associated with the inflammatory disease, which is selected from the group consisting of gingivitis, periodontitis, gastritis, colitis, ileitis, Crohn’s disease, chronic inflammatory intestinal disease, inflammatory bowel syndrome, chronic inflammatory bowel disease, celiac disease, ulcerative colitis, gastric ulcer, peptic ulcer, buccal ulcer, nasopharyngeal ulcer, esophageal ulcer, duodenal ulcer, gastrointestinal ulcer, and autoimmune disorder; and
administering a therapeutically effective amount of at least one cationic steroid antimicrobial (CSA) compound, or a pharmaceutically acceptable salt thereof, to the patient in need thereof, the therapeutically effective amount of the CSA compound treating or reducing acute or chronic inflammation and/or pain associated with the inflammatory disease by modulating genes related to inflammation, including modulating gene expression via negative fold regulation of the genes, and thereby treating or reducing acute or chronic inflammation and/or pain independent of antimicrobial activity or microbial binding activity of the at least one CSA compound, wherein the CSA compound or pharmaceutically acceptable salt thereof is selected from the group consisting of:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

pharmaceutically acceptable salts of the foregoing.
D.	Claim 41 is objected to because the claim should read:
41.	([...])  A method of treating or reducing acute or chronic inflammation and/or pain associated with inflammatory bowel disease, comprising:
identifying a patient in need of treating or reducing acute or chronic inflammation and/or pain associated with inflammatory bowel disease; and
administering a therapeutically effective amount of at least one cationic steroid antimicrobial (CSA) compound of Formula (III), or a pharmaceutically acceptable salt thereof, to the patient in need thereof, the therapeutically effective amount of the CSA compound treating or reducing acute or chronic inflammation and/or pain associated with inflammatory bowel disease by modulating genes related to inflammation, including modulating gene expression via negative fold regulation of genes selected from the group consisting of ILIA, ILIB, TLR2, TLR4, TLR6, TLR8, TLR9, TNF, TNFRSFIA, IRAK.2, NFKBI, NFKB2, and NFKBIA, and thereby treating or reducing acute or chronic inflammation and/or pain associated with inflammatory bowel disease;
wherein the at least one CSA compound of Formula (III) is:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

wherein:
R3, R7, and R12 are independently selected from the group consisting of hydrogen, aminoalkyloxy and aminoalkylcarboxy, provided that at least two of R3, R7, and R12 are independently selected from the group consisting of aminoalkyloxy and amino alkylcarboxy; and
R18 is selected from the group consisting of alkylaminoalkyl, alkoxycarbonylalkyl, alkylcarbonyloxyalkyl, di(alkyl)aminoalkyl, and alkylcarboxyalkyl.
Appropriate correction is required.

Claim Rejections – pre-AIA  35 USC § 112
The following is a quotation of the second paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 3-4, 12-13, 21-23, 27, 29, 31-32 and 40-44 are rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
A.	Claim 1 is drawn to:
1.	([...])  A method of treating or reducing acute or chronic inflammation and/or pain associated with an inflammatory disease, comprising:
identifying a patient in need of treating or reducing acute or chronic inflammation and/or pain associated with the inflammatory disease, which is selected from the group consisting of gingivitis, periodontitis, gastritis, colitis, ileitis, Crohn’s disease, chronic inflammatory intestinal disease, inflammatory bowel syndrome, chronic inflammatory bowel disease, celiac disease, ulcerative colitis, a gastric ulcer, a peptic ulcer, a buccal ulcer, a nasopharyngeal ulcer, an esophageal ulcer, a duodenal ulcer, a gastrointestinal ulcer, and an autoimmune disorder; and
administering a therapeutically effective amount of at least one cationic steroid antimicrobial (CSA) compound of Formula (III), or a pharmaceutically acceptable salt thereof, to the patient in need thereof, the therapeutically effective amount of the CSA compound treating or reducing acute or chronic inflammation and/or pain associated with the inflammatory disease by modulating genes related to inflammation, including modulating gene expression via negative fold regulation of genes selected from the group consisting of ILIA, ILIB, TLR2, TLR4, TLR6, TLR8, TLR9, TNF, TNFRSFIA, IRAK2, NFKBI, NFKB2, and NFKBIA, and thereby treating or reducing acute or chronic inflammation and/or pain independent of antimicrobial activity or microbial binding activity of the at least one CSA compound:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein:
R3, R7, and R12 are independently selected from the group consisting of hydrogen, aminoalkyloxy and aminoalkylcarboxy, provided that at least two of R3, R7, and R12 are independently selected from the group consisting of aminoalkyloxy and amino alkylcarboxy; and
R18 is selected from the group consisting of alkylaminoalkyl, alkoxycarbonylalkyl, alkylcarbonyloxyalkyl, di(alkyl)aminoalkyl, and alkylcarboxyalkyl.
wherein the use of “including” in the recitation, “genes related to inflammation, including modulating gene expression via negative fold regulation of genes selected from the group consisting of ILIA, ILIB, TLR2, TLR4, TLR6, TLR8, TLR9, TNF, TNFRSFIA, IRAK.2, NFKBI, NFKB2, and NFKBIA,” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  In particular, the metes and bounds of the claim are unclear as to whether or not “genes related to inflammation” are limited to “modulating gene expression via negative fold regulation of genes selected from the group consisting of ILIA, ILIB, TLR2, TLR4, TLR6, TLR8, TLR9, TNF, TNFRSFIA, IRAK.2, NFKBI, NFKB2, and NFKBIA.”  In this regard, it is noted that the Board has held: “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.”  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (expanded panel).  Subsequent claims 3-4, 12, 13, 21-23, 29 and 31-32 depend on claim 1 and are thus, indefinite as well.
B.	Claim 40 is drawn to:
40.	([...])  A method of treating or reducing acute or chronic inflammation and/or pain associated with an inflammatory disease, comprising:
identifying a patient in need of treating or reducing acute or chronic inflammation and/or pain associated with the inflammatory disease, which is selected from the group consisting of gingivitis, periodontitis, gastritis, colitis, ileitis, Crohn’s disease, chronic inflammatory intestinal disease, inflammatory bowel syndrome, chronic inflammatory bowel disease, celiac disease, ulcerative colitis, gastric ulcer, peptic ulcer, buccal ulcer, nasopharyngeal ulcer, esophageal ulcer, duodenal ulcer, gastrointestinal ulcer, and autoimmune disorder; and
administering a therapeutically effective amount of at least one cationic steroid antimicrobial (CSA) compound, or a pharmaceutically acceptable salt thereof, to the patient in need thereof, the therapeutically effective amount of the CSA compound treating or reducing acute or chronic inflammation and/or pain associated with the inflammatory disease by modulating genes related to inflammation, including modulating gene expression via negative fold regulation of the genes, and thereby treating or reducing acute or chronic inflammation and/pain independent of antimicrobial activity or microbial binding activity of the at least one CSA compound, wherein the CSA compound or pharmaceutically acceptable salt thereof is selected from the group consisting of:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

pharmaceutically acceptable salts of the foregoing.
wherein the use of “including” in the recitation, “genes related to inflammation, including modulating gene expression via negative fold regulation of the genes,” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  In particular, the metes and bounds of the claim are unclear as to whether or not “genes related to inflammation” are limited to genes regulated by“negative fold regulation.”  Subsequent claim 43 depends on claim 40 and are thus, indefinite as well.
C.	Claim 41 is drawn to:
41.	([...])  A method of treating or reducing acute or chronic inflammation and/or pain associated with inflammatory bowel disease, comprising:
identifying a patient in need of treating or reducing acute or chronic inflammation and/or pain associated with inflammatory bowel disease; and
administering a therapeutically effective amount of at least one cationic steroid antimicrobial (CSA) compound of Formula (II), or a pharmaceutically acceptable salt thereof, to the patient in need thereof, the therapeutically effective amount of the CSA compound treating or reducing acute or chronic inflammation and/or pain associated with inflammatory bowel disease by modulating genes related to inflammation, including modulating gene expression via negative fold regulation of genes selected from the group consisting of ILIA, ILIB, TLR2, TLR4, TLR6, TLR8, TLR9, TNF, TNFRSFIA, IRAK.2, NFKBI, NFKB2, and NFKBIA, and thereby treating or reducing acute or chronic inflammation and/or pain associated with inflammatory bowel disease:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

wherein:
R3, R7, and R12 are independently selected from the group consisting of hydrogen, aminoalkyloxy and aminoalkylcarboxy, provided that at least two of R3, R7, and R12 are independently selected from the group consisting of aminoalkyloxy and amino alkylcarboxy; and
R18 is selected from the group consisting of alkylaminoalkyl, alkoxycarbonylalkyl, alkylcarbonyloxyalkyl, di(alkyl)aminoalkyl, and alkylcarboxyalkyl.
wherein the use of “including” in the recitation, “genes related to inflammation, including modulating gene expression via negative fold regulation of genes selected from the group consisting of ILIA, ILIB, TLR2, TLR4, TLR6, TLR8, TLR9, TNF, TNFRSFIA, IRAK.2, NFKBI, NFKB2, and NFKBIA,” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  In particular, the metes and bounds of the claim are unclear as to whether or not “genes related to inflammation” are limited to “modulating gene expression via negative fold regulation of genes selected from the group consisting of ILIA, ILIB, TLR2, TLR4, TLR6, TLR8, TLR9, TNF, TNFRSFIA, IRAK.2, NFKBI, NFKB2, and NFKBIA.”  Subsequent claim 44 depends on claim 41 and are thus, indefinite as well.
Further clarification is required.

Claim Rejections – pre-AIA  35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. § 103(c) and potential pre-AIA  35 U.S.C. § 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. § 103(a).
Claims 1, 3-4, 12-13, 27, 29, 31-32 and 40-44 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over BUCKI (Bucki, R., et al., Resistance of the antibacterial agent ceragenin CSA-13 to inactivation by DNA or F-actin and its activity in cystic fibrosis sputum, J. Antimicrob. Chemother., 60 (2007) pp. 535-545; hereinafter, “Bucki et al.”; or record), SAVAGE (US 6,350,738 B1, Issued, Feb. 26, 2002; on 01/07/2015 IDS; hereinafter, “Savage”; of record) and LAWRENCE (Lawrence, T., The Nuclear Factor NF-kB Pathway in Inflammation, Cold SPring Harb. Persp. Biol., 2009;1:a001651, pp. 1-10; hereinafter, “Lawrence”; of record).
These references teach CSAs and CSA-13 for treating chronic infection and inflammation and treating various diseases such as gingivitis, periodontitis, Crohn disease and others as instantly claimed which embraces Applicants claimed invention.  See the entire documents. 
Determining the scope and contents of the prior art (MPEP 2141.01)
In regards to claims 1, 3, 4, 12, 13, 27, 29, 31, 32, and 40-44, Bucki et al. teaches cationic steroid antibiotic, CSA-13, named Ceragenin can be used to treat chronic infection. (Lines 1-4. Discussion).  Bucki et al teaches resistance of the antibacterial agent ceragenin CSA-13 to inactivation by DNA or F-actin and its activity in cystic fibrosis sputum. Bucki et al. teaches that CSA-13 antibiotic has potential advantages in treating chronic infection in CF airways. (Last para of the reference). CSA-13 is significantly more effective than cationic antibacterial peptides against kanamycin resistant Pseudomonas aeruginosa. (Results).  See figure 1 where structure of Ceragenin CSA-13 is disclosed. (Page 536).   It teaches membrane-active cationic steroid antibiotics (CSAs) antibacterial activity against Gram-positive and Gram-negative bacteria.  (Page 536, 2nd paragraph). 
Bucki et al. discloses that “CSA-13 prevent LPS-mediated NF-kB translocation suggests that binding of these antibacterial molecules to LPS prevents LPS interaction with TLRs, and this effect may contribute to anti-inflammatory functions of cationic antibacterial agents.”  (See left column, page 543).
Bucki et al. teaches that CSA -13 is significantly more effective than cationic antibacterial peptides against kanamycin resistant Pseudomonas aeruginosa and less susceptible to inactivation by DNA or F-actin.  The concentration of CSA-13 sufficient to decrease the CF sputa bacteria load by~90% is at least 10 times lower than C-13 formed aggregates with DNA or D-actin.  Bucki et al. teaches that both CSA 13 and LL37 prevent lipopolysaccharide-induced translocation of NF-kB in HEAC, which suggests that these antibacterial molecules might prevent systemic inflammation caused by bacterial wall components.  (Results). 
Therefore, Bucki teaches elected species CSA-13 and teaches that CSA compounds significantly more effective than LL37 and these antibacterial compounds may prevent systemic inflammation caused by bacterial infection. Since CSA compounds possess both antibacterial property and anti-inflammatory property therefore, one skilled in the art would have reasonable expectation of success to use CSA compounds as anti-inflammatory agent in addition to using as anti-bacterial agent.
Bucki et al. teaches elected species CSA-13 Ceragenin (See fig. 1 on page 536).
In regards to claims 1, 3, 4, 12, 40-41, Bucki teaches that in addition to bactericidal activities, the antibacterial agents LL37 and CSA-13 can also decrease the ability of bacterial products to activate systemic inflammation. (See 1st para on page 538 and figure 4 on 540).  Figure shows 4LPS-induced (0.1 mg/L) translocation of NF-κB from cytoplasm to nucleoplasm of HAEC (in EBM-2 with supplements) is inhibited by LL37 (47.6 mg/L) and CSA-13 (8.2 mg/L).  Data from one representative experiment are shown (a).  Quantification of NF-κB translocation to the nucleus in HAEC after LPS, LPS + LL37 or LPS + CSA-13 treatment (b). 
The images depict the surface morphology of PAO1 bacteria in a control sample (upper row) and after treatment in PBS buffer (with CSA-13 (middle row) or LL37 (lower row). Each inset graph displays a line scan extracted from AFM height images (data not shown) for a more quantitative look at the surface morphological variances; y-axis (height) scales are the same in each line scan.  Data from one representative experiment performed in triplicate are shown. (Figure 7, page 542).
Bucki teaches that CSA compounds significantly more effective than LL37 and these antibacterial compounds may prevent systemic inflammation caused by bacterial infection and CSA-13 is significantly more effective than cationic antibacterial peptides against kanamycin resistant Pseudomonas aeruginosa. (Results of Abstract on page 535).  Furthermore, Bucki et al. teaches that CSA molecules therefore have potential for the treatment of chronic infections and inflammation that occur in CF airways and other settings in which extracellular polyanions accumulate (see Conclusions of Abstract on page 535).

    PNG
    media_image4.png
    163
    486
    media_image4.png
    Greyscale

Structure of LL37, WLBU2 and HB71 peptides and ceragenin CSA-13.  For amino acids, the one-letter code is used.

    PNG
    media_image5.png
    195
    373
    media_image5.png
    Greyscale

In regards to claim 42-44, Bucki teaches antibacterial agents LL37 and CSA-13 can decrease the ability of bacterial products to activate systemic inflammation. (See 1st para on page 538 and Figure 4, page 540).  Bucki teaches that CSA molecules have potential for the treatment of chronic infections and inflammation. In regards to claims 41-44, about modulation of genes related to inflammation is expected by CSA compounds as taught by Bucki et al. The property of the compound is inherent.
Therefore, a person skilled in the art would at the time the invention was filed would have motivation to apply the teachings of Bucki et al. and use CSA-13 and other CSA compounds for treating inflammation with reasonable expectation of success. Bucki teaches that CSA compounds significantly more effective than LL37 and these antibacterial compounds may prevent systemic inflammation caused by bacterial infection and CSA-13 is significantly more effective than cationic antibacterial peptides against kanamycin resistant Pseudomonas aeruginosa. Bucki et al. teaches that CSA molecules therefore have potential for the treatment of chronic infections and inflammation that occur in CF airways and other settings in which extracellular polyanions accumulate (see Conclusions of Abstract on page 535).
Ascertaining the differences between the prior art and the claims at issue (MPEP 2141.02)
While Bucki teaches that CSA-13 reduces inflammation and may contribute to anti-inflammatory functions of cationic antibacterial agents.  Bucki teaches that in addition to bactericidal activities, CSA-13 can also decrease the ability of bacterial products to activate systemic inflammation. (See 1st para on page 538 and Figure 4, page 540) and CSA molecules have potential for the treatment of chronic infections and inflammation that occur in CF airways and other settings in which extracellular polyanions accumulate.
Bucki does not explicitly teaches a specific genes as listed in claim 1 and pharmaceutical salt of CSA compounds as in claims 1 and 13.
Savage teaches CSA-13 and other cationic steroids antibacterial (CSA) agents and its advantages.  
Claims 1, 31 and 32
In regards to salts of CSA compounds as claim 1 and 13, Savage (US ‘738) teaches pharmaceutically acceptable salts of CSA compounds.  (Lines 48-49, col. 2, lines 63-67, col. 4 to lines 1-3, col.5) and in claim 9.  In regards to claim 13, pharmaceutically acceptable salt includes hydrochloride salts.
In regards to claims 31 and 32 drawn to human. Savage et al teaches the studies in human.  (Lines 24-43, col. 11). 
A person skilled in the art would make pharmaceutically acceptable salts including hydrochloride salts at the time the invention was filed because Savage teaches pharmaceutical composition of CSA compounds as instantly claimed.  One skilled in the art would have motivation to prepare pharmaceutically acceptable salts of CSA compounds as taught by Savage et al. 
It teaches method of administering the CSA compound by various routes (Lines 24-43, col. 11).
Claim 1
In regards to claim 1, citation of specific inflammatory genes modulation by CSA compounds as claimed is considered inherent and obvious to one skilled in the art at the time the invention was filed.   When the same compound is used for the same treatment the effects are considered inherent.  Citation of genes in claims would not make the compound or its treatment any impact on the property of the compounds of claim 1.  The property of the CSA compound for treating inflammatory bowel disease, chronic inflammation and/or pain as in claim 1, is expected to be the same and will modulate one or more genes related to inflammation will have same effect.  
Savage et al. (US’738)
Fig-4

    PNG
    media_image6.png
    135
    376
    media_image6.png
    Greyscale

It would have been obvious to one skilled in the art at the time the invention was filed to treat chronic inflammation and/or pain associated with the chronic inflammatory bowel disease, Crohn’s disease and other diseases listed in claim 1.  
Savage teaches that CSA also act to sensitize bacteria to other antibiotics. e.g., erythromycin and non-obvious (Lines 10-27, col. 7).  Administration via various methods are taught.  (Lines 34-43, col. 11)
In regards to the administration, Savage teaches the compounds may be administered to any host, including a human or non-human animal.  These compounds are useful as antimicrobial agents, antiviral agents, and antifungal agents. (Lines 24-33, col. 11).  The dosage of the composition will depend on the condition being treated, the particular derivative used, and other clinical factors such as weight and condition of the patient and the route of administration of the compound. (Lines 30-44, col. 12).
Savage et al. (US Patent 6,350,738) teaches that pharmaceutical compositions are useful as antibacterial agents, sensitizers of bacteria to other antibiotics and disrupters of bacterial membranes. CSA compounds are useful to treat humans and animals having a bacterial infection.  The pharmaceutical compositions can include an effective amount of the steroid derivative alone or in combination with other antibacterial agents.  The antibacterial properties of some CSA compounds are summarized in Table 14 (col. 71).
Bucki et al. discloses that “CSA-13 prevent LPS-mediated NF-kB translocation suggests that binding of these antibacterial molecules to LPS prevents LPS interaction with TLRs, and this effect may contribute to anti-inflammatory functions of cationic antibacterial agents.”
As Bucki et al. (2007) discloses that CSA-13 prevent LPS-mediated NF-kB translocation suggests that binding of these antibacterial molecules to LPS prevents LPS interaction with TLRs, and this effect may contribute to anti-inflammatory functions of cationic antibacterial agents.( left column, page 543). 
In addition to explain about role of NF-kB, Lawrence, Toby teaches canonical NF-κB pathway in inflammation. It teaches that the canonical NF-κB pathway has been defined primarily in response to TNFα and IL-1 signaling, prototypical proinflammatory cytokines that have important roles in the pathogenesis of chronic inflammatory diseases such as rheumatoid arthritis (RA), inflammatory bowel disease (IBD), asthma, and chronic obstructive pulmonary disease (COPD).  (1st and 2nd para, left col. p-3).  NF-κB activation is also widely implicated in inflammatory diseases (Table 1)):

    PNG
    media_image7.png
    323
    438
    media_image7.png
    Greyscale

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
Inherent feature need not be recognized at the time of the invention.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) (“If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics.”); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) (“Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known.”); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound “inherently” anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound “inherently results in at least trace amounts of” the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent.  “The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time.  The new realization alone does not render that necessary [sic] prior art patentable.”).  
See Atlas Powder versus Ireco, 51 USPQ 2d 1943, (Fed. Cir. 1999), holds the failure of those skilled in the art to contemporaneously recognize an inherent property, function, or ingredient of a prior art reference does not preclude a finding of anticipation.  Whether or not an element is inherent in the prior art is a fact question. Inherency is not necessarily conterminous with knowledge of those of ordinary skill in the art, who may not recognize the inherent characteristics or functioning of the prior art.  However the discovery of a previously unappreciated property of a prior art composition does not render the old composition new to the discoverer.
Finding of prima facie obviousness, Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use CSA-13 for treating inflammation by as taught by Savage et al., and Bucki and because the compound CSA and its property is specifically taught by the prior art. CSA-13 for treating inflammation because Bucki et al. provides motivation that CSA molecules (specifically discloses CSA-13) have potential for the treatment of chronic infections and inflammation that occur in CF airways and other settings in which extracellular polyanions accumulate.  Bucki demonstrates that both CSA-13 and LL37 prevent lipopolysaccharide-induced translocation of NF-kB in HAEC, thereby suggesting that these antibacterial molecules might prevent systemic inflammation caused by bacterial wall components therefore, CSA molecules target membranes based in part on electrostatic interactions, they effectively kill different types of bacteria and are unlikely to induce resistance, (see page 536, 2nd paragraph).  One skilled in the art would use Bucki because it teaches that in addition to bactericidal activities, the antibacterial agents LL37 and CSA-13 can also decrease the ability of bacterial products to activate systemic inflammation. (See 1st para on page 538 and Figure 4, page 540).  It teaches CSA-13 may contribute to anti-inflammatory functions of cationic antibacterial agents. (See left column on page 543).
In regards to method of treating specific diseases by CSA-13 and other CSA compounds, such as inflammatory bowel disease or Crohn’s diseases, Savage (‘702) teaches treatment gastritis, colitis, ileitis, Crohn’s disease, chronic inflammatory intestinal disease, inflammatory bowel syndrome, chronic inflammatory bowel disease, celiac disease, ulcerative colitis, a gastric ulcer, a peptic ulcer, a buccal ulcer, a nasopharyngeal ulcer, an esophageal ulcer, a duodenal ulcer, a gastrointestinal ulcer, an autoimmune disorder, inflammation associated with cancer, cancer treatment, or radiation, and/or pain and others (Abstract).
One skilled in the art would apply the teachings of prior art to treat IBD (elected species) by using CSA, since inflammatory bowel disease (IBD) is a group of disorders in which the intestines become inflamed. The likeliest cause is an immune reaction the body has against its own intestinal tissue.  The cationic steroid antimicrobial which includes elected species CSA-13 is expected to reduce inflammation and is expected to treat inflammatory bowel disease, Crohn's disease and ulcerative colitis.  In chronic inflammatory bowel disease (IBD) is when there is a severe inflammation, the disease is considered active and the person experiences a flare-up of symptoms. When there is less or no inflammation, the person usually is without symptoms and the disease is said to be in remission.  As there are two major types of IBD are ulcerative colitis and Crohn's disease. Ulcerative colitis is limited to the colon or large intestine. Crohn's disease, on the other hand, can involve any part of the gastrointestinal tract from the mouth to the anus. Most commonly, though, it affects the small intestine or the colon or both.   IBD is a disease with an unknown cause. Some agent or a combination of agent’s bacteria, viruses, and antigens triggers the body's immune system to produce an inflammatory reaction in the intestinal tract. It could also be that the body's own tissue causes an autoimmune response.  
Therefore, cationic steroid antimicrobials CSAs including CSA-13 are expected to treat inflammation including inflammatory bowel disease, Crohn's disease and ulcerative colitis.  Chronic IBD is when there is severe inflammation, the disease is considered active and the person experiences a flare-up of symptoms.  CSA-13 is expected to treat chronic IDB or IDB, which can be caused by any reason, it can be inflammation or immune system is triggered.
Specification discloses dual mode of action of CSA which is expected to bind bacterial lipids and thereby prevents inflammatory responses leading to alveolar bone loss.  [0187].  CSAs are expected to bind the bacterial lipids and thereby prevent inflammatory responses.  [0188].  Instant specification discloses inflammation Gene Regulation and teaches that results illustrate the potential of CSAs for modulation inflammation (Line 11 on page 64).  Specification discloses gene expression results for CSA-13 (Table 1), CSA 44 (Table 2) and CSA-90 (Table 3). [0184].   Instant specification discloses treatment of infection caused by P. Gingival is and percent bone loss in rat ligature model of periodontal disease.  Periodontitis is caused by inflammatory response to bacterial infection.  CSA compounds were given with anti-inflammatory agent cimetidine. The treatment of inflammatory bowel disease was not explained.
The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.   See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).   A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ   289, 293.  In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Claims 21-23 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over BUCKI (Bucki, R., et al., Resistance of the antibacterial agent ceragenin CSA-13 to inactivation by DNA or F-actin and its activity in cystic fibrosis sputum, J. Antimicrob. Chemother., 60 (2007) pp. 535-545; hereinafter, “Bucki et al.”; or record), SAVAGE (US 6,350,738 B1, Issued, Feb. 26, 2002; on 01/07/2015 IDS; hereinafter, “Savage”; of record) and LAWRENCE (Lawrence, T., The Nuclear Factor NF-kB Pathway in Inflammation, Cold SPring Harb. Persp. Biol., 2009;1:a001651, pp. 1-10; hereinafter, “Lawrence”; of record), as applied to claims 1, 3-4, 12-13, 27, 29, 31-32 and 40-44, above, and further in view of DUMORTIER (Dumortier, G., et al., A Review of Poloxamer 407 Pharmaceutical and Pharmacological Characteristics, Pharm. Res., 23 (2006) pp. 2709-2728; hereinafter, “Dumortier, et al.”; of record).
The teachings of Bucki et al., Savage and Lawrence,as set forth above, are hereby incorporated.  
Dumortier G, et al. teaches that Poloxamer 407 thermosetting gel reduces drug degradation in muscle tissue and contributes to slowdown (1st and 2nd para, left col. Page-2722).
The refernence teaches poloxamer 407 in combination with other polymers such as inclusion of liposome or nanoparticles in a poloxamer 407 thermoreversible gel to promote drug delivery.  (See 1st. para, left col. page 2710).
It teaches that adding poloxamer 407 in pharmaceutical encapsulation (e.g. Nano capsule, liposomes) or inclusion (cyclodextrin) leads to significantly improve the drug release profile.  (1st para, left col. p-2721).
It teaches that suitable combination of copolymers with poloxamer 407 may be determined with the objective of optimization. (2nd para, left col. p-2721).
See table III where in vitro release studies conducted with Poloxamer 407 (P407).  (Pages -2716-18).  Lawrence ref. teaches application of one or more poloxamer 407 and other polymers as cited above.  
In regards claims 22 and 23 to ratio of one or two poloxamer surfactant to CSA is in between about 50:1 to 1:50 and in claim 23 ratio of one or two poloxamer surfactant to CSA is in between about 30:1 to about 3:1.
Dumortier et al teaches various ratios of Poloxamer to drug.  See Table III  (page 2716) where some examples where various percentage of P407with drug are disclosed for example 25%, 15%, 20-30%, 16%, and 30-35%.  The amount and ratio varies with the route for example peritoneal, rectal, topical, ophthalmic, injectable and others as expected.  Therefore, amount and ratio of Poloxamer with the drug depends on (1) the nature of drug and (2) on route of administration.
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it.
It would have been obvious to one skilled in the art at the time the invention was filed to add poloxamer 407 shows thermoreversible properties which is useful in optimizing drug formulation.  Furthermore, advantages of using poloxamer 407 copolymer is that it can be combined with other polymers in a suitable ratio depending on the drug, treatment, disease and its route of administration.  A person skilled in the art at the time the invention was filed would find a suitable ratio which would be expected to reduce the degradation.  Therefore, claims 21-23 are considered obvious over Dumortier et al for the reasons cited above.
Response to Arguments
Applicant’s arguments, filed on October 26, 2022 (hereinafter, referred to as “Remarks”), have been fully considered, but they are not persuasive, and have been previously addressed.  See pp. 17-21 of the 05/26/2022 Office action.  It is noted that the results at par. [0187] and Tables 1-3 of the instant published application, US 2014/0274913 A1, shows negative fold regulation for the genes listed in Tables 1-3 by administration of CSA-13, CSA-44 and CSA-90.  However, the claims are not commensurate in scope with these results because it is not clear whether or not the claims are limited to “modulating gene expression via negative fold regulation” of the genes in Tables 1-3 of the instant published application, US 2014/0274913 A1.  Therefore, the obviousness rejections of record have been maintained.  According to MPEP § 716.02, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  Therefore, in order to be commensurate in scope, the examiner suggests amending claims 1 and 40-41 to recite:
1.	([...])  A method of treating or reducing acute or chronic inflammation and/or pain associated with an inflammatory disease, comprising:
identifying a patient in need of treating or reducing acute or chronic inflammation and/or pain associated with the inflammatory disease, which is selected from the group consisting of gingivitis, periodontitis, gastritis, colitis, ileitis, Crohn’s disease, chronic inflammatory intestinal disease, inflammatory bowel syndrome, chronic inflammatory bowel disease, celiac disease, ulcerative colitis, a gastric ulcer, a peptic ulcer, a buccal ulcer, a nasopharyngeal ulcer, an esophageal ulcer, a duodenal ulcer, a gastrointestinal ulcer, and an autoimmune disorder; and
administering a therapeutically effective amount of at least one cationic steroid antimicrobial (CSA) compound of Formula (III), or a pharmaceutically acceptable salt thereof, to the patient in need thereof, the therapeutically effective amount of the CSA compound treating or reducing acute or chronic inflammation and/or pain associated with the inflammatory disease by  of the at least one CSA compound of Formula (III);
wherein of Formula (III) is:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein:
R3, R7, and R12 are independently selected from the group consisting of hydrogen, aminoalkyloxy and aminoalkylcarboxy, provided that at least two of R3, R7, and R12 are independently selected from the group consisting of aminoalkyloxy and amino alkylcarboxy; and
R18 is selected from the group consisting of alkylaminoalkyl, alkoxycarbonylalkyl, alkylcarbonyloxyalkyl, di(alkyl)aminoalkyl, and alkylcarboxyalkyl.
[...]
40.	([...])  A method of treating or reducing acute or chronic inflammation and/or pain associated with an inflammatory disease, comprising:
identifying a patient in need of treating or reducing acute or chronic inflammation and/or pain associated with the inflammatory disease, which is selected from the group consisting of gingivitis, periodontitis, gastritis, colitis, ileitis, Crohn’s disease, chronic inflammatory intestinal disease, inflammatory bowel syndrome, chronic inflammatory bowel disease, celiac disease, ulcerative colitis, gastric ulcer, peptic ulcer, buccal ulcer, nasopharyngeal ulcer, esophageal ulcer, duodenal ulcer, gastrointestinal ulcer, and autoimmune disorder; and
administering a therapeutically effective amount of at least one cationic steroid antimicrobial (CSA) compound, or a pharmaceutically acceptable salt thereof, to the patient in need thereof, the therapeutically effective amount of the CSA compound treating or reducing acute or chronic inflammation and/or pain associated with the inflammatory disease by modulating gene expression via negative fold regulation of genes selected from the group consisting of ILIA, ILIB, TLR2, TLR4, TLR6, TLR8, TLR9, TNF, TNFRSFIA, IRAK2, NFKBI, NFKB2, and NFKBIA;[[,]] 
wherein the CSA compound or pharmaceutically acceptable salt thereof is selected from the group consisting of:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

pharmaceutically acceptable salts of the foregoing.

41.	([...])  A method of treating or reducing acute or chronic inflammation and/or pain associated with inflammatory bowel disease, comprising:
identifying a patient in need of treating or reducing acute or chronic inflammation and/or pain associated with inflammatory bowel disease; and
administering a therapeutically effective amount of at least one cationic steroid antimicrobial (CSA) compound of Formula (III), or a pharmaceutically acceptable salt thereof, to the patient in need thereof, the therapeutically effective amount of the CSA compound treating or reducing acute or chronic inflammation and/or pain associated with inflammatory bowel disease by  independent of antimicrobial activity or microbial binding activity of the at least one CSA compound of Formula (III);
wherein the at least one CSA compound of Formula (III) is:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

wherein:
R3, R7, and R12 are independently selected from the group consisting of hydrogen, aminoalkyloxy and aminoalkylcarboxy, provided that at least two of R3, R7, and R12 are independently selected from the group consisting of aminoalkyloxy and amino alkylcarboxy; and
R18 is selected from the group consisting of alkylaminoalkyl, alkoxycarbonylalkyl, alkylcarbonyloxyalkyl, di(alkyl)aminoalkyl, and alkylcarboxyalkyl.








Conclusion
Claims 1, 3-4, 12-13, 21-23, 27, 29, 31-32 and 40-44 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611